          Case 2:19-cv-05834-ROS-DMF Document 37 Filed 08/24/20 Page 1 of 15




 1   Elizabeth D. Tate AZ Bar No. 32659
 2   2953 N. 48th Street
 3   Phoenix, AZ 85018-7749
     Telephone (602) 670-4653
 4
     E-mail: attorneyelizabethtate@yahoo.com
 5   Fax (602) 595-5959
 6   Attorney for Plaintiff Renee Ivchenko
 7
 8
 9                      IN THE UNITED STATES DISTRICT COURT
10                          FOR THE DISTRICT OF ARIZONA
11
12
13   Renee Ivchenko,
14                                                   Case # 2:19 CV 05834 ROS DMF

15         Plaintiff,
16   v.                                                 RESPONSE TO “CITY
                                                      DEFENDANTS’ MOTION TO
17   City of Scottsdale, et. al.                    DISMISS PLAINTIFF’S SECOND
18                                                     AMENDED COMPLAINT”
           Defendant.                                        (dkt. #36)
19
20
21
22
           Plaintiff Mrs. Renee Ivchenko, by Elizabeth D. Tate, her undersigned
23
     counsel, (1) responds in opposition to the ““City Defendants’ Motion to Dismiss
24
     Plaintiff’s Second Amended Complaint” (dkt. #35), and (2) objects to and moves
25
     to strike portions of the Motion to Dismiss including attached Exhibit #1 “the police
26
27
     report” pursuant to LRCiv 7.2.(m).

28
                                              1
         Case 2:19-cv-05834-ROS-DMF Document 37 Filed 08/24/20 Page 2 of 15




 1         Motions to dismiss are generally governed by FRCP Rule 12(b). Defendants
 2   base their Motion upon section 6.
 3
 4
                                   1. Plaintiff’s Claims
 5
            In her Second Amended Complaint (“SAC”), dkt. #35, Plaintiff Mrs.
 6
        Renee Ivchenko (“Mrs. Ivchenko”) has filed three claims for relief. The first
 7
        claim is against the City of Scottsdale and Defendant Scottsdale Police
 8
        Dept. Officers Brandon Treglown, Sean Charles Ryan and Thomas Michael
 9
        Dearing (“Officer Treglown”, “Officer Ryan” and “Officer Dearing”) in their
10
        individual capacities, under 42 U.S.C. 1983 for violation of her federal
11
        constitutional rights under the Fourth and Fourteenth Amendments to the U.S.
12
        Constitution by violating her personal right to be free from warrantless arrest in
13
14
        her home. The second and third claims are against the City of Scottsdale for

15      violation of her rights under the ADA and the Rehabilitation act to be free from

16      arrest because of her disability, to wit “alcoholism” and violation of her right to
17      a reasonable accommodation.
18               2. Applicable Standards for a FRCP Rule 12(b)6 Motion
19         To survive a motion to dismiss for failure to state a claim under Federal Rules
20   of Civil Procedure, Rule 12(b)(6), the Plaintiff must allege facts sufficient “to raise
21   a right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550
22   U.S. 544, 555, 127 S. Ct. 1955, 167 L.Ed. 2d 929 (2007). Allegations of specific
23   facts in the Complaint are presumed to be true for Rule 12(b)(6) purposes. Lee v.
24   City of Los Angeles, 250 F. 3d 668, 681 (9th Cir., 2001). Henry A. v. Wilden, 678
25
     F. 3d 991, 998 (9th Cir., 2012) (“We review de novo the district court's decision to
26
     grant Defendants' motion to dismiss under Rule 12(b)(6). ASW, 424 F.3d at 974.
27
28
                                               2
         Case 2:19-cv-05834-ROS-DMF Document 37 Filed 08/24/20 Page 3 of 15




 1   “We accept as true all well pleaded facts in the complaint and construe them in the
 2   light most favorable to the nonmoving party. Id”.)
 3         The “complaint must contain sufficient factual matter, accepted as true, to
 4
     ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,
 5
     678 (2009) (quoting Twombly, 550 U.S. at 570).
 6
           In resolving a motion to dismiss at the FRCP Rule 12(b)(6) stage of litigation,
 7
     a plaintiff’s allegations need not be shown to be true or even probable. The factual
 8
     allegations of the complaint need only “plausibly suggest an entitlement to relief.”
 9
     Starr v. Baca, 652 F. 3d 1202, 1216-1217 (9th Cir., 2011). As the Supreme Court
10
     wrote in Twombly, FRCP Rule 8(a) “ does not impose a probability requirement at
11
     the pleading stage; it simply calls for enough fact to raise a reasonable expectation
12
     that discovery will reveal evidence” to support the allegations. Id.
13
14
           In adjudicating a Rule 12(b)(6) motion to dismiss, ... a court does not resolve

15   factual disputes between the parties on an undeveloped record. Instead, the issue

16   is whether the pleading states a sufficient claim to warrant allowing the [plaintiffs]
17   to attempt to prove their case.” Lee v. City of Los Angeles supra, at p. 688 (9th
18   Cir., 2001) (“factual challenges to a plaintiff’s complaint have no bearing on the
19   legal sufficiency of the allegations under Rule 12(b)(6)”),
20         Because of the high standard required for dismissal at the initial pleading
21   stage, Rule 12(b)(6) motions to dismiss are disfavored. Durning v. First Boston
22   Corp., 815 F. 2d 1265, 1269 (9th Cir., 1987). Williams v. Gorton, 529 F. 2d 668,
23   672 (9th Cir., 1976).
24          The SAC plausibly alleges specific facts which if true would state a claim
25
        for relief under 42 U.S.C. 1983 for violation of Ivchenko’s fourth amendment
26
        to be free from warrantless arrest in her home. Defendants’ Motion to Dismiss
27
        is based upon “facts” or “evidence” that are extrinsic to (and not included in)
28
                                                 3
         Case 2:19-cv-05834-ROS-DMF Document 37 Filed 08/24/20 Page 4 of 15




 1     the allegations in the Complaint, and therefore such matters cannot be
 2     considered in a Rule 12(b)(6) motion unless it is converted into a FRCP Rule
 3     56 motion for summary judgment pursuant to Rule 12(d).
 4
          This Response includes objections and motions to strike all matters alleged
 5
     in the Response that are not taken from the SAC, except those facts that the Court
 6
     may establish by taking judicial notice which are actions taken by the Maricopa
 7
     County Superior Court as documented in that Court’s records, and Almanac Data
 8
     which are attached to Defendants’ Motion to Dismiss (Exhibits 2-3).
 9
          When subtracting out all of the factual allegations in the Motion which are
10
     not established either by the SAC or judicial notice, the Court is left with two
11
     determinations:
12
           A. Does the SAC plausibly allege that the Defendants knowingly
13
     violated Ivchenko’s U.S. Constitutional Fourth and Fourteenth Amendments
14   to be free from warrantless arrest in her home?
15
          B. Does the SAC plausibly allege disability discrimination by the City
16   of Scottsdale as prohibited by the ADA and Rehabilitation Act?
17
           On April 21, 2018, the Defendants did the following as alleged in SAC
18
     paragraphs 7 -10.
19
          1. The Defendant police officers arrived to Ivchenko’s home with their
20
21
     supervisor, Sergeant P. Michael. (SAC ¶ 7)

22        2. The Defendant Police Officers learned of Ivchenko’s dire intoxicated
23   condition and high seizure risk and history and that her call to 911 was baseless.
24   Mr. Ivchenko as the officers ot take Mrs. Ivchenko to a detox facility such as
25
     Community Bridges in Mesa. (SAC ¶ 8)
26
27        3. The Defendant Police Officers denied Mr. Ivchenko’s request that
28   Ivchenko be taken to a hospital or detox facility. (SAC ¶ 8)
                                              4
         Case 2:19-cv-05834-ROS-DMF Document 37 Filed 08/24/20 Page 5 of 15




 1
 2         4. Defendant Officer Treglown lectured Ivchenko to which Ivchenko had no
 3   ability to respond appropriately or comprehend instructions. (SAC ¶ 8)
 4
           5. The Defendant Officers instructed Mr. Ivchenko to leave his home. When
 5
     Mrs. Ivchenko attempted to shake Officer Treglown’s hand, Treglown pushed Mrs.
 6
     Ivchenko which Mrs. Ivchenko protested. Mrs. Ivchenko questioned how Treglown
 7
     could “push her around like that”. Officer Treglown became increasingly incensed
 8
     by Mrs. Ivchenko’s confusion and questioning and lost his composure, telling Mrs.
 9
     Ivchenko “don’t argue with me”.      Because Mrs. Ivchenko could not respond
10
     appropriately, Officer Treglown became infuriated and pushed Mrs. Ivchenko a
11
     second time. The other officers made no attempted ot rein Officer Treglown in.
12
     Officer Treglown then asked for assistance from Defendant Ryan who said, “We
13
14
     can’t keep coming out here”. (SAC ¶ 9)

15         6. The officers continued to enflame the situation while Mrs. Ivchenko

16   became even more agitated and berated Officer Treglown. Officer Treglown flew
17   into to rage, telling her to “calm down” and tried to detain Ivchenko. Treglown then
18   falsely asserted that Mrs. Ivchenko had assaulted him. Officer Treglown grabbed
19   Mrs. Ivchenko by the right arm as Officer Ryan grabbed the left. Officer Dearing
20   guarded the door so no one could enter or exit. The officers handcuffed Mrs.
21   Ivchenko while Mrs. Ivchenko pleaded for help. The officers then led Mrs. Ivchenko
22   to a police car where she was taken to jail booked and charged with aggravated
23   assault on a peace officer along with two other misdemeanors that were never
24   charged. (SAC ¶ 10)
25
           7. On the way to jail, Mrs. Ivchenko experienced blackouts. The Defendant
26
     Officers ignored her pleas for help and calmly listened to background music. Mrs.
27
     Ivchenko spent the night in jail without socks or shoes and feared for her life while
28
                                              5
         Case 2:19-cv-05834-ROS-DMF Document 37 Filed 08/24/20 Page 6 of 15




 1   suffering from dangerous alcohol with drawal symptoms that had led to seizures in
 2   the past. (SAC ¶ 11)
 3         8. Defendant City of Scottsdale officers wrongly arrested Mrs. Ivchenko.
 4
     Prior to her arrest, City of Scottdale officers had the time and opportunity to
 5
     evaluate the situation and apply the accommodations suggested by Mr. Ivchenko,
 6
     while de-escalating matters rather than enflaming them or calling for specialized
 7
     help from officers trained to interact with someone with Mrs. Ivchenko’s disability.
 8
     Once arrested, City of Scottsdale Officers permitted Mrs. Ivchenko to blackout with
 9
     a severe, life threatening blood alcohol content of around 0.30% and ignoring the
10
     obvious need for medical treatment, by allowing her to remain in her home with
11
     her husband who could monitor her condition and/or involuntarily commit her to a
12
     hospital or detoxification center. (SAC ¶28)
13
14
           9. Defendant City of Scottdale failed to properly train their police officers for

15   peaceful encounters with disabled persons, and such failure resulted in

16   discrimination against Plaintiff. City of Scottsdale failed to properly train its police
17   officers to recognize symptoms of disabilities and failed to modify its policies,
18   practices and procedures ot prevent discriminatory treatment. (SAC ¶28)
19
20         Since the specific facts alleged in the FAC, paragraphs 7 -11 and 28 supra,
21   establish a constitutional violation, Welsh v. Wis., 466 U.S. 740, 104 S.Ct. 2091,
22   80 L.Ed 732 and disability discrimination Sheehan v. City and County of San
23   Francisco 743 F.3d 1211 the facts must be, at this stage, accepted as true, Lee
24   v. City of Los Angeles, 250 F. 3d 668, 681 (9th Cir., 2001), and Henry A. v. Wilden,
25
     678 F. 3d 991, 998 (9th Cir., 2012), and the Motion to Dismiss must be denied.
26
                     3. In FRCP 12(b)(6) proceedings, the Court is limited
27                   to making its determination based upon the contents
28                     of the Complaint, with only two limited exceptions
                                                6
         Case 2:19-cv-05834-ROS-DMF Document 37 Filed 08/24/20 Page 7 of 15




 1
 2         Consideration of matters outside the pleading converts the Rule 12(b)(6)
 3   motion to a Rule 56 motion for summary judgment, unless one of two exceptions
 4   are met:
 5         “First, a court may consider material which is properly submitted as part of
 6         the complaint on a motion to dismiss without converting the motion to dismiss
           into a motion for summary judgment if the documents are attached to the
 7
           complaint. However, if the documents are physically attached to the
 8
           complaint, they may only be considered if the documents' authenticity ... is
 9         not contested and the plaintiff’s complaint necessarily relies on them.
10         Second, under Fed. R. Evid. 201, a court may take judicial notice of matters
11
           of public record.”
                  Lee supra, at pgs. 688–689 (internal quotations and citations omitted)
12
13   Objections and Motion to Strike Portions of Motion to Dismiss
14   which go beyond the scope of FRCP Rule 12(b)(6):
15         As set forth in Section 3 supra, the ruling on a FRCP Rule 12(b)(6) motion
16   is limited to the allegations of the Complaint with two exceptions: (1) documents
17   referenced in the Complaint if their authenticity is not contested and the
18
     complaint relies upon them; and (2) matters which the Court may take judicial
19
     noticed of. Defendants in their Motion include two “statements” which are factual
20
     in nature which are not derived from the SAC (or any document referenced
21
     therein).
22
         A. Objections and motion to strike portions of text of motion to dismiss:
23
        Pursuant to LRCiv 7.2(m), Plaintiff Mrs. Ivchenko moves to strike the following
24
     portions of the text of the Motion to Dismiss (dkt. #36) which are not taken or
25
     based upon the SAC but are instead purely extraneous police reports and not
26
     within one of the two exceptions to the rule that extraneous matters cannot be
27
28
     considered in ruling upon Rule 12(b)(6) motions, Lee v. City of Los Angeles,

                                              7
         Case 2:19-cv-05834-ROS-DMF Document 37 Filed 08/24/20 Page 8 of 15




 1   supra:
 2       Pg. 3, line 4
 3       Pg. 3, lines 16 through 18
 4
         Pg. 4, lines 6 through 8
 5
         Pg. 4 lines 12 through 17
 6
         Pg. 4 20 through 21
 7
     However, the “Excerpts from County Records” quoted at Exhibit Two page 1 is
 8
     derived from a document filed by the police which is in the Superior Court file and
 9
     was attached to the Motion as Exhibit Two. Page 1. It cannot be evidence of the
10
     truth of the contents, but rather only that such document was in the Court file.
11
     Further, the acknowledgment itself stated it may only be used against Mrs.
12
     Ivchenko should she fail to complete the felony diversion program and her case
13
14
     proceeds to trial. Neither of these prerequisites occurred.

15         B. Objections and motion to strike Exhibit 1 attached to the Motion:

16   Pursuant to LRCiv 7.2(m), Plaintiff Mrs. Ivchenko moves to strike Exhibit 1
17   attached to the Motion to Dismiss. It is extraneous to the allegations of the
18   Complaint and not within one of the two exceptions to the rule that extraneous
19   matters cannot be considered in ruling upon Rule 12(b)(6) motions, Lee v. City of
20   Los Angeles, supra. It is also lacking in foundation and authentication.
21     C. Objections and motion to limit Exhibit 2 all pages attached to the Motion:
22   Plaintiff recognizes that this Court may take judicial notice of the records of a
23   case in the Maricopa County Superior Court and data from an almanac. Exhibits
24   2 attached to the Motion to Dismiss are copies of documents from the court file
25
     on the criminal charge against Mrs. Ivchenko based upon her conduct in her
26
     home. Exhibit 2, pages 2 to 6 prove that Mrs. Ivchenko was charged and that the
27
     charges were dismissed. That fact is conceded and not in dispute. However,
28
                                               8
         Case 2:19-cv-05834-ROS-DMF Document 37 Filed 08/24/20 Page 9 of 15




 1   Exhibit Two page 1 contains an acknowledgment by Mrs. Ivchenko that may only
 2   be used against her should she have failed to meet the requirements of her
 3   pretrial program. Mrs. Ivchenko successfully completed her program.
 4
     Accordingly, Mrs. Ivchenko requests that the Exhibit Two page 1 be stricken.
 5
     Therefore, while the Court may take judicial notice of the Superior Court records,
 6
     various statements by parties appearing in those records cannot be judicially
 7
     noticed for the truth of such statements, only that they were made in the Court
 8
     records, and the Court cannot accept such statements by the parties as proven
 9
     facts. S.B. by Kristina B. v. California Dept. of Education, 327 F. Supp. 3d 1218,
10
     footnote 1 (E.D. Cal., 2018). In sum, the Superior Court records prove only that
11
     the charges against Mrs. Ivchenko were dismissed. Mrs. Ivchenko has no
12
     objection to the Court taking judicial notice of Exhibit 3 which are weather
13
14
     conditions and the time for the sunset on the day in question.

15     4. Defendant’s Argument that there are “Incurable Pleading Deficiencies
                     Defeat Nearly Every Claim” is without merit.
16
17         The Scottsdale Defendants argue that Mrs. Ivchenko’s unlawful arrest,
18
     excessive force for Defendants Ryan and Dearing, failure to intervene, privacy,
19
     due process, conspiracy and punitive damages claims should be dismissed,
20
     since there was probable cause that Mrs. Ivchenko allegedly committed two
21
     crimes, an assault against Mr. Ivchenko and Defendant Officer Treglown. This
22
     argument completely relies upon evidence outside of the pleadings (the police
23
     reports). Defendants’ point to red marks on Mr. Ivchenko as documented in the
24
     police report to establish there was probable cause for domestic violence.
25
     Defendants rely upon police reports to establish that among other things, Mrs.
26
     Ivchenko was screaming and throwing her arms. None of these “facts” are
27
28
     taken from the complaint. Mrs. Ivchenko made her objections to this evidence in

                                              9
         Case 2:19-cv-05834-ROS-DMF Document 37 Filed 08/24/20 Page 10 of 15




 1   section 4 supra. By adding additional factual matters to its Motion to Dismiss, the
 2   Defendants improperly seek dismissal. The proper vehicle and timing for the
 3   Defendants to add facts for the Court’s consideration is at the summary judgment
 4
     stage.
 5
           A. Failure to Intervene
 6
           Police officers have a duty to intervene when fellow officers violate the
 7
     constitutional rights of citizens. United States v. Koon 34 F.3d 1416 (9th Cir.
 8
     1994). Mrs. Ivchenko need only allege that the officers had an opportunity to
 9
     intercede. The other officers made no attempt to reign Officer Treglown in who
10
     asked for their assistance. Defendant Ryan said, “We can’t keep coming out
11
     her.” (SAC ¶ 9) These allegations sufficiently allege that the other officers had
12
     the opportunity to intercede because Defendant Treglown asked for their
13
14
     assistance. Mrs. Ivchenko repeated pleaded for help. (SAC ¶ 6). Mrs. Ivchenko

15   sufficiently pleaded failure to intervene.

16         B. Privacy
17         The Fourth Amendment provides a subjective expectation of privacy
18   when society is prepared to recognize it as reasonable. Rakas v. Illinois 439
19   U.S. 128, 143, 99 S. Ct 421, 58 L. Ed 387 (1978) Mrs. Ivchenko’s expectation of
20   privacy in her home is reasonable. The SAC alleges that Mr. Ivchenko wanted
21   to have Mrs. Ivchenko treated a detox center such as Community Bridges.
22   Defendants interfered and took away Mrs. Ivchenko’s privacy right to seek
23   treatment at a detox center, instead taking her to jail.
24         C. Due Process
25
           To sufficiently allege a violation of her due process rights, Mrs. Ivchenko
26
     need only allege that she was deprived of her liberty and subjected to conditions
27
     that amounted to punishment. Ingraham v. Wright 430 U.S. 651, 97 S.Ct. 1401, 51
28
                                                  10
        Case 2:19-cv-05834-ROS-DMF Document 37 Filed 08/24/20 Page 11 of 15




 1   L. Ed 771 (1976). Mrs. Ivchenko spent the night in jail without socks or shoes and
 2   feared for her life while suffering from dangerous alcohol withdrawal symptoms
 3   that had led to seizures in the past. (SAC ¶ 11). These allegations sufficiently
 4
     alleged conditions that amounted to punishment.
 5
          D. Conspiracy
 6
          To establish liability for conspiracy in a 1983 case, Mrs. Ivchenko must
 7
     demonstrate the existence of an agreement or a meeting of the minds to violate
 8
     constitutional rights. The agreement may be inferred or based on circumstantial
 9
     evidence of the Defendants’ actions. Burns v. City of Concord 99 F. Supp 3d
10
     1007 (N.D. Cal. 2015)
11
          Mrs. Ivchenko alleged integral participation and fundamental involvement of
12
     each defendant officer. Each Defendant Officer had knowledge of Officer
13
14
     Treglown plan to arrest Mrs. Ivchenko. Two grabbed her by the arm. The officer

15   guarded the door to the home so no one could leave or enter. These actions

16   establish a meeting of the minds sufficient for Mrs. Ivchenko’s conspiracy to
17   violate her Fourth Amendment rights claim to survive.
18        E. Disability discrimination under the ADA and Rehab Act
19        Mrs. Ivchenko may plausibly allege disability discrimination by providing the
20   fact that she was wrongfully arrested by the misperceptions of the Defendant
21   Officers and/or that she was denied a reasonable accommodation. Sheehan v.
22   City and County of San Francisco 743 F.3d 1211 (9th Cir. 2014) The SAC alleges
23   facts that Mrs. Ivchenko was intoxicated could not understand and follow
24   Defendant Treglown’s directives. Defendant Treglown became infuriated so he
25
     decided to fabricate probable cause that she assaulted him after he shoved her
26
     two times. To counter these facts, Defendants ask the Court to consider
27
     Treglown’s police report which should not be considered because it is outside of
28
                                             11
         Case 2:19-cv-05834-ROS-DMF Document 37 Filed 08/24/20 Page 12 of 15




 1   the pleadings. Defendant Treglown misperceived Mrs. Ivchenko’s drunken
 2   behavior as criminal activity.
 3         Mr. Ivchenko asked for a reasonable accommodation to take Mrs.
 4
     Ivchenko to a detox facility. Again, the Defendants counter this argument by
 5
     pointing the police report but claim that making this accommodation would
 6
     fundamentally alter the nature of the function of the police department. Such is
 7
     not the case when no crime has been committed as alleged in the SAC.
 8
     Therefore, this Court should not dismiss Mrs. Ivchenko’s disability discrimination
 9
     claims.
10
           5. Warrantless felony arrests in the home are prohibited by the Fourth
11
           Amendment absent probable cause and exigent circumstances.
12
           Defendants argue that the Defendant had probable cause to arrest Mrs.
13
14
     Ivchenko. This argument may not be considered because it is based on police

15   reports. Defendants secondarily argue that the Mrs. Ivchenko pled herself out of

16   court because the SAC alleges that Mrs. Ivchenko made baseless police report
17   that is a misdemeanor. While Arizona law is less protective than federal fourth
18   amendment standard, the federal standard applies.
19         The U.S. Supreme Court in Welsh v. Wis., 466 U.S. 740, 104 S.Ct. 2091,
20   80 L. Ed 732 held that warrantless felony arrests in the home are prohibited
21   absent probable cause and exigent circumstance. In this case, the Defendants
22   may not establish probable cause or exigent circumstances for Mrs. Ivchenko’s
23   felony arrest.
24         The SAC alleged that Officer Treglown fabricated that Mrs. Ivchenko
25
     assaulted him. Even if Defendants may establish probable cause, no exigent
26
     circumstance existed for Mrs. Ivchenko’s arrest. There was no immediate threat
27
     to anyone’s safety. The Defendants attempt to justify Mrs. Ivchenko’s arrested
28
                                             12
         Case 2:19-cv-05834-ROS-DMF Document 37 Filed 08/24/20 Page 13 of 15




 1   based on community caretaking. However, community caretaking has no
 2   application to an in-home arrest. State v. Wilson 237 Ariz. 256, 350 P.3d 800
 3   (2015) Searches and seizures inside a home are presumptively unreasonable.
 4
     Hopkins v. Bonovicino 573 F.3d 752 (9th Cir. 2009). The Defendants simply may
 5
     not establish any valid reason for arresting Mrs. Ivchenko in her home.
 6
           6. Defendants’ Argument that Qualified Immunity bars all claims is
 7          not available since the constitutional prohibition warrantless in-home
 8         arrests has been established since 1983.

 9
         The Fourth and Fourteenth Amendment Constitutional protection warrantless
10
     in-home arrests was in effect when the claim in the instant case arose. Welsh v.
11
     Wis, 466 U.S. 740, 104 S.Ct. 2091, 80 L. Ed 732 (1983).
12
           These constitutional protections from unlawful arrests have been
13
14
     specifically applied in cases where police have been invited into a home and

15   engage in some misconduct. The SAC alleges that Officer Treglown engaged in

16   misconduct by fabricating probable cause.
17         Each Defendant police officer knew that it was not reasonable to enter the
18   Ivchenko home, fabricate probable cause to arrest Mrs. Ivchenko in her home.
19   The Ninth Circuit has strongly suggested that granting a Motion to Dismiss on a
20   non-existent factual record is not a wise choice. Hydrick v. Hunter 449 F.3d 978
21   (9th Cir. 2006) This Court should not find that the Defendant Officers are entitled
22   to qualified immunity.
23            7. The SAC sufficiently alleges facts to establish Monell liability.
24         Mrs. Ivchenko alleged failures to train Defendant City of Scottdale failed to
25
     properly train their police officers for peaceful encounters with disabled persons
26
     to properly train its police officers to recognize symptoms of disabilities and failed
27
     to modify its policies, practices and procedures ot prevent discriminatory treatment
28
                                              13
         Case 2:19-cv-05834-ROS-DMF Document 37 Filed 08/24/20 Page 14 of 15




 1   that resulted in discrimination against Mrs. Ivchenko. (SAC ¶28) These allegations
 2   are sufficient the City of Scottsdale’s non-comprehensive training that resulted in
 3   Mrs. Ivchenko being arrested in her home. Est. of Prasad ex. rel. v. City of Sutter
 4
     958 F.Supp. 2d 110 (E. D. Cal 2013) The SAC describes failure to train that may
 5
     be established by facts. Cook v. City of Fairfield 2017 U.S. DIST LEXIS 158010
 6
     (E.D. Cal 2017) This Court should find the SAC plausibly alleges a Monell violation
 7
     without the benefit of discovery to discover citizens that have been arrested in their
 8
     homes.
 9
     8. Defendant’s Argument that punitive damages are not sufficiently pled for
10   1983 claim is without merit.
11
12         In Smith v. Wade, 461 U.S. 30,56, 103 S.Ct 1625, 75 L.Ed 632 (1983) the
13   Supreme Court held that punitive damages may be awarded for reckless,
14   serious indifference, disregard to the rights of others and even gross negligence.
15   Mrs. Ivchenko has sufficiently pled reckless, serious indifference to her rights
16   when police officers entered her home, fabricated probable cause and arrested
17   her without probable cause or exigent circumstance. Defendants argument that
18
     Mrs. Ivchenko failed to plead sufficient facts to support a punitive damage award
19
     is without merit and the SAC should not be dismissed on that basis.
20
                                           8. Conclusion
21
22
           Based upon the foregoing, Plaintiff Mrs. Ivchenko respectfully requests an
23
     order denying the Defendants’ Motion to Dismiss Plaintiff’s Second Amended
24
     Complaint.
25
           However, if the Court does determine that the Complaint fails to state a claim
26
     for relief under the standard of Rule 12(b)(6), then the Court should state what
27
     deficiency(s) it has found and give the Plaintiff leave to amend to cure the defect(s)
28
                                              14
         Case 2:19-cv-05834-ROS-DMF Document 37 Filed 08/24/20 Page 15 of 15




 1   unless is clear that such leave would be futile. Moss v. U.S. Secret Service, 572
 2   F. 3d 962, 972 (9th Cir. 2009).
 3
           Respectfully submitted on this 24th day of August, 2020,
 4
 5                                 /s/ Elizabeth D. Tate
 6                                   Elizabeth D. Tate
                                     Attorney for Plaintiff Renee Ivchenko
 7
 8
                                       Certificate of Service
 9
           I hereby certify that on this August 24, 2020, I electronically transmitted this
10
     Response to the Clerk’s Office using the CM/ECF System for filing and transmittal
11
     of a Notice of Electronic Filing.
12
13         By: /s/ Elizabeth D. Tate
14
                   Elizabeth D. Tate

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               15
